DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-31 and 42, drawn to a method system and program product for identifying and evaluating a pocket of a protein.
Group II, claims 32-35 and 41, drawn to a method for identifying druggable surface regions of a protein.
Group III, claims 36-40, drawn to mapping a surface of a protein.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature.
The invention of Group I included the features of evaluating the pocket of the protein, the computing device configured to: perform a Voronoi tessellation of a structure of the protein; develop a Voronoi diagram of the surface of the protein, the Voronoi diagram including a plurality of Voronoi vertices; identify all alpha-spheres on the surface of the protein, a center of the alpha-spheres corresponding to the Voronoi vertices; filter alpha-spheres based on radius, the filtering including removing alpha-spheres having a radius below a minimum radius and above a maximum radius; cluster remaining alpha-spheres into alpha-clusters, the alpha-clusters comprising localized pockets on the protein structure clustered using a linkage algorithm with optimized clustering parameters; select at least one alpha-cluster for quantitative evaluation, the selected at least one alpha-cluster comprising a pocket of the protein; determine sets of alpha-sphere contact atoms in a plurality of interaction points, the contact atoms including four atoms of the protein that are equidistant to a corresponding alpha-sphere, the alpha-sphere representing a single interaction point; perform a Delaunay triangulation of the four contact atoms of each interaction point; determine a plurality of alpha-spaces of each interaction point, each alpha-space corresponding to a volume of a region defined by the Delaunay triangulation of the contact atoms of each interaction point; determine an alpha-atom of each interaction point; determine an alpha-atom contact surface area (ACSA) of the pocket; rank the pocket to determine a pocket score, the pocket score corresponding to a nonpolar-weighted alpha-space volume; determine a pocket-fragment complementarity, by discretely evaluating whether there is overlap for individual alpha-atoms; match pockets between various conformations of the proteins; identify an optimal chemical fragment for binding to the pocket of the protein; and display the optimal chemical fragment to a user, not required by any other group.
The invention of Group II included the features of quantifying all identified pockets of the plurality of pockets as core pockets, auxiliary pockets or minor pockets; designating each isolated core pocket or each set of overlapping core pockets as community core; and expanding each set of core pockets to include any overlapping auxiliary pockets, wherein the expanded set of core pockets and auxiliary pockets defines a pocket community, the pocket community representing a druggable surface region of the protein, not required by any other group.
The invention of Group III included the features of detecting all fragment-centric pockets of the protein at an interaction point; calculating a pair wise pocket distance between a pair of pockets; calculating a Jaccard distance between a plurality of pairs of pockets; and generating a n x n pairwise distance matrix, wherein n is a total number of pockets at the interaction point; and clustering the pairwise pocket distance matrix into cl-pockets using an average linkage criteria and a predetermined distance parameter, not required by any other group.
Thus, the groups do not share the same or corresponding special technical feature and do not relate to a single general inventive concept.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561.  The examiner can normally be reached on M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY LIN/Primary Examiner, Art Unit 1631